UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6067


LARRY WILLIAMS,

                  Plaintiff - Appellant,

          v.

OFFICER ROBERTSON; WARDEN MCCALL; MAJOR BUSH; CAROLINE
LINDSEY, Staff Attorney; LT. WILLIAMS; LT. EARL; CAPT.
ABSTEN; CAPT. TICH; DEBRA BARNWELL; MR. JON OZMINT,
Director; STEPHEN R. CLAYTON, Warden,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Chief
District Judge. (3:08-cv-03867-MBS)


Submitted:   April 26, 2012                    Decided:   May 1, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Larry Williams seeks to appeal the district court’s

text order in his 42 U.S.C. § 1983 (2006) action, which denied

Williams’ motion for default judgment against Defendants.                       This

court   may    exercise    jurisdiction         only   over    final    orders,    28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                        The

order Williams seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                     Accordingly, we

dismiss the appeal for lack of jurisdiction.                     We dispense with

oral    argument   because       the    facts    and   legal     contentions      are

adequately     presented    in    the    materials      before    the   court     and

argument would not aid the decisional process.



                                                                         DISMISSED




                                          2